        Case 5:16-cv-06790-BLF Document 114 Filed 07/22/20 Page 1 of 3




 1   PAUL L. REIN, ESQ. (State Bar No. 43053)
     AARON M. CLEFTON (State Bar No. 318680)
 2   REIN & CLEFTON, Attorneys at Law
     200 Lakeside Drive, Suite A
 3   Oakland, CA 94612
     Telephone: (510) 832-5001
 4   Facsimile: (510) 832-4787
     info@reincleftonlaw.com
 5
     Attorneys for Plaintiffs
 6   DEBORAH LANE and JOHN DAUGHERTY
 7   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 8     Including Professional Corporations
     GREGORY F. HURLEY, Cal. Bar No. 126791
 9   BRADLEY J. LEIMKUHLER, Cal. Bar No. 261024
     650 Town Center Drive, 10th Floor
10   Costa Mesa, California 92626-1993
     Telephone:    714.513.5100
11   Facsimile:    714.513.5130
     E mail        ghurley@sheppardmullin.com
12                 bleimkuhler@sheppardmullin.com
13
     Attorneys for Defendants LANDMARK
14   THEATRE CORPORATION and SILVER
     CINEMAS ACQUISITION CO.
15

16                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
17

18   DEBORAH LANE and JOHN                             Case No. 5:16-cv-06790 BLF
     DAUGHERTY,
19                                                     Civil Rights
                           Plaintiffs,
20                                                     STIPULATION AND [PROPOSED]
            v.                                         ORDER OF DISMISSAL WITH
21                                                     PREJUDICE
     LANDMARK THEATRE CORPORATION;
22   SILVER CINEMAS ACQUISITION CO.;                   Action Filed: November 23, 2016
     DOES 1-20, inclusive,
23
                           Defendant.
24

25                                           STIPULATION

26          Plaintiffs DEBORAH LANE and JOHN DAUGHERTY (“Plaintiffs”) and Defendants

27   LANDMARK THEATRE CORPORATION and SILVER CINEMAS ACQUISITION CO.

28   (“Defendants”) – Plaintiffs and Defendants together the “Parties” – hereby stipulate and request


     STIPULATION AND [PROPOSED] ORDER
     OF DISMISSAL WITH PREJUDICE
     Case No. 5:16-cv-06790-BLF                                  C:\SVR\Cases\NICKELODEON lane\Pleadings\2020 07 20 Stipulation to Dismiss w Prejudice.docx
        Case 5:16-cv-06790-BLF Document 114 Filed 07/22/20 Page 2 of 3




 1   that, pursuant to Federal Rule of Civil Procedure 41(a)(2), the above-captioned action be

 2   dismissed with prejudice in its entirety, each party to bear their own costs and fees, including all

 3   attorney fees

 4

 5          IT IS SO STIPULATED.

 6

 7   Dated: July 21, 2020                          REIN & CLEFTON

 8
                                                         /s/ Aaron M. Clefton
 9                                                 By: AARON M. CLEFTON, ESQ.
10                                                 Attorneys for Plaintiffs
                                                   DEBORAH LANE and JOHN DAUGHERTY
11

12   Dated: July 21, 2020                          SHEPPARD, MULLIN, RICHTER &
                                                   HAMPTON, LLP
13

14                                                       /s/ Bradley J. Leimkuhler
                                                   By: BRADLEY J. LEIMKUHLER, ESQ.
15                                                 Attorneys for Defendant
                                                   THEATRE CORPORATION and SILVER
16                                                 CINEMAS ACQUISITION CO.
17

18
                                        FILER’S ATTESTATION
19
            Pursuant to Local Rule 5-1, I hereby attest that on July 21, 2020, I, Aaron Clefton,
20
     attorney with Rein & Clefton, received the concurrence of Bradley J. Leimkuhler, counsel for
21
     Defendants, in the filing of this document.
22

23                                                         /s/ Aaron M. CLefton
                                                           Aaron M. Clefton
24

25

26

27

28

                                                     -2-
     STIPULATION AND [PROPOSED] ORDER
     OF DISMISSAL WITH PREJUDICE
     Case No. 5:16-cv-06790-BLF                                       C:\SVR\Cases\NICKELODEON lane\Pleadings\2020 07 20 Stipulation to Dismiss w Prejudice.docx
        Case 5:16-cv-06790-BLF Document 114 Filed 07/22/20 Page 3 of 3




 1                                            ORDER

 2          Pursuant to stipulation, and for good cause shown, IT IS SO ORDERED.

 3
     IT IS SO ORDERED.
 4

 5

 6           July 22
     Dated: __________, 2020                  __________________________________
                                              Honorable Beth Labson Freeman
 7                                            United States District Court Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                -3-
     STIPULATION AND [PROPOSED] ORDER
     OF DISMISSAL WITH PREJUDICE
     Case No. 5:16-cv-06790-BLF                                C:\SVR\Cases\NICKELODEON lane\Pleadings\2020 07 20 Stipulation to Dismiss w Prejudice.docx
